Case: 13-7094      Document: 8    Page: 1   Filed: 06/05/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                MICHAEL W. BLASHFORD,
                   Claimant-Appellant,

                             v.

   Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS,
                 Respondent-Appellee.
               ______________________

                         2013-7094
                   ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-0575, Chief Judge Bruce E.
Kasold.
               ______________________

                Before NEWMAN, Circuit Judge.
                         ORDER
    The United States Court of Appeals for Veterans
Claims (“Veterans Court”) received Michael Blashford’s
notice of appeal on April 18, 2013. Judgment was entered
by the Veterans Court on February 6, 2013. As such, a
total of 71 days had elapsed between judgment and re-
ceipt of the appeal.
   A notice of appeal of a decision of the Veterans Court
must be filed within 60 days after that court’s entry of
Case: 13-7094        Document: 8   Page: 2   Filed: 06/05/2013




2                            MICHAEL BLASHFORD   v. SHINSEKI
judgment. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107. See also
Fed. Cir. R. 4 (Practice Note). Thus, it appears that this
appeal is untimely and must be dismissed.
      Accordingly,
      IT IS ORDERED THAT:
    (1) Mr. Blashford is directed to show cause, within 14
days of the date of filing of this order, as to why his ap-
peal should not be dismissed as untimely. The Secretary
may also respond by that date.
    (2) The briefing schedule is stayed.
                                     FOR THE COURT

                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk

s25